Citation Nr: 1020247	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to a compensable initial rating for peptic 
ulcer disease with gastric obstruction, status post Billroth 
II surgery (peptic ulcer disease).  

3.  Entitlement to a compensable initial rating for diabetic 
nephropathy.  


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to September 
1976, and from January 1987 to August 2007.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran received treatment for bilateral plantar 
fasciitis in service, and the disability was diagnosed when 
examined for VA purposes in connection with the appeal.  

2.  The Veteran is not currently suffering from any symptoms 
of his service-connected peptic ulcer disease.  

3.  There is no evidence that the Veteran's diabetic 
nephropathy is productive of constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the Veteran's 
bilateral plantar fasciitis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for a compensable rating for peptic ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.31, 
4.110-4.114, Diagnostic Code (DC) 7399-7305 (2009).

3.  The criteria for a compensable rating for diabetic 
nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, DC 
7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Bilateral Plantar 
Fasciitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  As the Veteran meets each of these 
criteria, the Board concludes that service connection is 
warranted for the reasons that follow.

First, the Board acknowledges that the Veteran is currently 
suffering from bilateral plantar fasciitis.  The Veteran 
underwent a VA examination performed at Landstuhl Regional 
Medical Center (Landstuhl) in Germany in March 2007, while 
still on active duty.  At that examination, the examiner 
acknowledged the past treatment that the Veteran had received 
for this disability.  He noted that the Veteran had no 
redness, swelling, or tenderness on any aspect of either 
foot.  The examiner also observed that the Veteran had 
complete range of motion in both ankle joints and all lower 
metatarsophalangeal joints.  The examiner diagnosed the 
Veteran as suffering from bilateral plantar fasciitis that is 
responding well to therapy.  

The Board also notes that the Veteran suffered from bilateral 
plantar fasciitis during his earlier active military service.  
Records show that the Veteran complained of pain in his feet 
intermittently throughout much of his service.  Indeed, the 
Veteran was even put on profile in October 2000 and November 
2006 in part because of his bilateral plantar fasciitis.  

After reviewing the records in this case, it appears that the 
RO's determination not to service connect the Veteran for 
this disability is predicated on the fact that his bilateral 
plantar fasciitis is responding well to therapy and is 
currently asymptomatic.  The fact that the Veteran is 
currently diagnosed as suffering a disability is the chief 
concern in a service connection case, however, not the level 
of severity of that disability.  While the Veteran's 
particular symptomatology may affect the disability rating 
assigned, the fact that he is responding well to therapy does 
not alleviate the fact that he is currently diagnosed as 
suffering from a disability.  The Board thus concludes that 
service connection is warranted for the Veteran's bilateral 
plantar fasciitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.  

II.  Entitlement to Compensable Initial Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern, but staged ratings may be applied where the 
facts warrant it.  

Entitlement to a Compensable Initial Rating for Peptic Ulcer 
Disease

The Veteran's peptic ulcer disease has been evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7399-7305.  When a 
particular disability is not listed among the diagnostic 
codes, a code ending in "99" is used; the first two numbers 
are selected from the portion of the schedule most 
approximating a veteran's symptoms.  38 C.F.R. § 4.27.  As 
the Veteran's peptic ulcer disease with gastric obstruction, 
status post Billroth II surgery is not assigned a specific 
number, code 7399 is applied to allow for rating the unlisted 
condition with other disabilities of the digestive system.  
The hyphenated diagnostic code is then used to identify the 
specific basis for the evaluation assigned.  38 C.F.R. § 
4.27.  In this case, Diagnostic Code 7399 refers to general 
digestive system disability ratings, while the more specific 
Diagnostic Code 7305 refers to a duodenal ulcer.  

Under Diagnostic Code 7305, a 10 percent rating is warranted 
for a mild ulcer, with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, DC 7305.  A 20 percent rating is 
warranted for a moderate ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  Id.  
A 40 percent rating is assigned for moderately severe ulcers 
that are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Id.  Severe ulcers are 
assigned a 60 percent rating - the highest possible under the 
diagnostic code -  when the ulcer is productive of pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  

Though the lowest possible rating under Diagnostic Code 7305 
is 10 percent, the Veteran's peptic ulcer disease has been 
rated as noncompensably disabling.  Pursuant to VA 
regulation, a zero percent evaluation may be assigned where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31. 

The Veteran underwent a VA examination in March 2007.  The 
examiner reviewed the Veteran's medical history, noting the 
long history of complaints and treatment the Veteran had with 
regard to his ulcer, including his undergoing a Billroth II 
procedure in October 2006.  The examiner noted that a 
gastroenterologist informed the Veteran in January 2007 that 
he was recovering well.

Upon examination, the examiner noted that the Veteran was 
under no apparent distress.  The Veteran had a long, well-
healed scar extending from his lower sternum around his 
umbilicus to his upper central pubic area.  His bowel sounds 
were brisk and equal in all quadrants.  No tenderness was 
elicited, and no organomegaly or other masses were noted.  
The Veteran told the examiner that he was feeling fine.  The 
examiner described the Veteran's peptic ulcer disease as 
asymptomatic.  

The examiner's report shows that the noncompensable rating 
assigned is appropriate.  Again, a 10 percent rating is 
warranted for a mild ulcer, with recurring symptoms once or 
twice yearly.  Following the Veteran's surgery, however, he 
has not been found to be suffering from any symptoms.  
Indeed, the Veteran's service treatment records from January 
2007 to his retirement show no further treatment for his 
peptic ulcer disease.  

In both his Notice of Disagreement and his Substantive 
Appeal, the Veteran stated that his condition is worse than 
as recorded in the VA examination.  The RO thus attempted to 
schedule him for a new VA examination.  The Veteran, however, 
did not attend his scheduled examination, so the Board must 
decide the case on the basis of the evidence of record.  See 
38 C.F.R. § 3.655 (2009).  

In his Notice of Disagreement, the Veteran spoke of suffering 
from thigh pain, itching, and diarrhea.  The Board notes that 
the Veteran is already service connected for his thigh pain 
(meralgia paresthetica), and this pain is thought to be 
secondary to his service-connected diabetes.  The Veteran 
stated that his claimed itching is also thought to be 
secondary to diabetes.  Though the Veteran stated that he is 
suffering from diarrhea and attributes this condition to his 
peptic ulcer disease, he is not competent to make such a 
determination and the Board will not consider his testimony 
for this purpose.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Whether the Veteran's diarrhea is a 
result of his peptic ulcer disease could have been determined 
by the VA examination for which the Veteran was scheduled, 
but again, he did not attend this examination.  Importantly, 
however, despite the Veteran's report that he suffered from 
these symptoms, he did not report suffering from an ulcer or 
any symptoms similar to those he suffered before his surgery. 

Also, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321.  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's peptic 
ulcer disease.  There is no indication that the Veteran's 
disability interferes with his employment, and there is no 
indication that the Veteran has been hospitalized after his 
surgery for any complications of his peptic ulcer disease.  
Accordingly, an extraschedular rating is not warranted.  

As the Veteran's peptic ulcer disease is currently 
asymptomatic, the Board concludes that the criteria for a 
compensable initial rating have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.31, 4.110-4.114, DC 7399-7305.

Entitlement to a Compensable Initial Rating for Diabetic 
Nephropathy 

The Veteran's diabetic nephropathy has been rated as 
noncompensably disabling under Diagnostic Code 7541, 
providing that renal involvement in diabetes mellitus is 
rated as renal dysfunction.  Renal dysfunction as set forth 
at 38 C.F.R. § 4.115a is rated as follows:

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating. 
 
Persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion due to renal dysfunction warrants 
an 80 percent rating. 
 
Renal dysfunction resulting in constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent rating. 
 
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 due to renal dysfunction warrants a 30 percent 
rating. 
 
Albumin and casts with history of acute nephritis; or, 
hypertension due to renal dysfunction that is non-compensable 
under diagnostic code 7101 warrants a non compensable rating. 

The examiner, in the March 2007 VA examination, did not 
comment specifically on the Veteran's diabetic nephropathy, 
and indeed, the Veteran did not claim it on his February 2007 
claim.  Instead, the RO inferred the claim for service 
connection from the medical records associated with the 
Veteran's claims file.

Two lab findings are of particular note.  A December 2006 
urinalysis noted the presence of microalbumin in the 
Veteran's urine.  A May 2007 urinalysis again noted the 
presence of microalbumin, though at decreased levels from the 
earlier test.

These findings warrant the noncompensable rate assigned.  A 
higher 30 percent rate is warranted with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling.  38 C.F.R. § 4.115a.  The Board notes that 
while two tests have found the Veteran to have albumin in his 
urine, there is no showing of any of the other requirements 
for the 30 percent rating (i.e. hyaline and granular casts or 
edema).  Also, though the Veteran is service connected for 
hypertension, he has been assigned a noncompensable rate.  As 
explained above, more evidence regarding the Veteran's 
current level of symptomatology could have been obtained at a 
second examination for which the Veteran was scheduled.  The 
Veteran, however, did not attend this second examination, so 
the Board must decide the case on the basis of the evidence 
of record.  See 38 C.F.R. § 3.655.  

In his June 2008 Notice of Disagreement, the Veteran stated 
that he believes that his diabetic nephropathy warrants a 
compensable rating, as he stated that his skin itches and his 
doctors have not found the reason why.  The Board accepts the 
Veteran's contention, but notes that this is not a 
contemplated symptom of the Veteran's service-connected 
diabetic nephropathy, nor has any medical evidence shown this 
itching to be secondary to diabetic nephropathy.

Also, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321.  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's 
diabetic nephropathy.  There is no indication that the 
Veteran's disability interferes with his employment, and 
there is no indication that the Veteran has been hospitalized 
because of his diabetic nephropathy.  Accordingly, an 
extraschedular rating is not warranted.  

Again, there is no evidence that the Veteran's diabetic 
nephropathy is productive of constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension.  The Board 
concludes that the criteria for a compensable rating for 
diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 
4.115b, DC 7541.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, the Veteran's claim for service connection for 
bilateral plantar fasciitis is being granted.  As the Board 
is taking an action favorable to the Veteran, there can be no 
possibility of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  An extended discussion of the duties to 
notify and assist with respect to this claim is unnecessary.  

Next, VA has met its duty to notify with respect to the 
Veteran's claims for compensable initial ratings.  Service 
connection for these issues was granted in a February 2008 
rating decision.  The Veteran is now appealing the downstream 
issue of the initial ratings that were assigned.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
treatment at Landstuhl Regional Medical Center.  The Veteran 
was afforded a VA compensation and pension examination 
performed at Landstuhl.  Though the Veteran was scheduled for 
a second examination, he did not attend it, and the 
regulations provide a decision is to be then made based on 
the evidence of record.   Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral plantar fasciitis is 
granted.

A compensable initial rating for peptic ulcer disease is 
denied.  

A compensable initial rating for diabetic nephropathy is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


